Exhibit 10.4

 

 

 

 

 

 

PLEDGE AGREEMENT MADE BY

MANHATTAN BRIDGE CAPITAL, INC. TO

WORLDWIDE STOCK TRANSFER, LLC AS INDENTURE TRUSTEE

 

DATED AS OF APRIL 25, 2016

 

 

 

 

 

 

 
 

 

Table of Contents

 

Page

 

ARTICLE I. DEFINITIONS 1       Section 1.1 Defined Terms 1 Section 1.2 Other
Definitional Provisions 2 Section 1.3 Other Terms 2 Section 1.4 Computation of
Time Periods 2       ARTICLE II. PLEDGE 2       Section 2.1 Pledge 2      
ARTICLE III. DELIVERY OF COLLATERAL 3       Section 3.1 Delivery of Collateral 3
Section 3.2 Recording of Encumbrance 3 Section 3.3 Equity Interests 3      
ARTICLE IV. REPRESENTATIONS AND WARRANTIES 4       Section 4.1 Representations
and Warranties 4       ARTICLE V. SUPPLEMENTS; FURTHER ASSURANCES 6      
Section 5.1 Supplements 6 Section 5.2 Further Assurances 6       ARTICLE VI.
COVENANTS 6       Section 6.1 No Encumbrances 6 Section 6.2 Notices 6 Section
6.3 Dividend/Distribution Rights/Voting Power 6 Section 6.4 Equity Interests 7
Section 6.5 Legal Subsistence 7 Section 6.6 Compliance with Laws 7 Section 6.7
Taxes 7 Section 6.8 Modifications 7       ARTICLE VII. SECURED PARTY APPOINTED
ATTORNEY-IN-FACT 7       Section 7.1 Secured Party Appointed Attorney-In-Fact 7
      ARTICLE VIII. REASONABLE CARE 8       Section 8.1 Reasonable Care 8      
ARTICLE IX. NO LIABILITY 8       Section 9.1 No Liability 8       ARTICLE X.
REMEDIES UPON EVENT OF DEFAULT 8       Section 10.1 Remedies Upon Event of
Default 8       ARTICLE XI. EXPENSES 10       Section 11.1 Expenses 10      
ARTICLE XII. NO WAIVER 10

 

 
 

 

Table of Contents (cont.)

Page

 

Section 12.1 No Waiver 10       ARTICLE XIII. AMENDMENTS 10       Section 13.1
Amendments 10       ARTICLE XIV. RELEASE; TERMINATION 10       Section 14.1
Release; Termination 10       ARTICLE XV. NOTICES 11       Section 15.1 Notices
11       ARTICLE XVI. CONTINUING SECURITY INTEREST 11       Section 16.1
Continuing Security Interest 11       ARTICLE XVII. SECURITY INTEREST ABSOLUTE
11       Section 17.1 Security Interest Absolute 11       ARTICLE XVIII.
INDEMNITY 12       Section 18.1 Indemnity 12       ARTICLE XIX. OBLIGATIONS
SECURED BY COLLATERAL 12       Section 19.1 Obligations Secured by Collateral 12
      ARTICLE XX. SEVERABILITY 12       Section 20.1 Severability 12      
ARTICLE XXI. COUNTERPARTS; EFFECTIVENESS 12       Section 21.1 Counterparts;
Effectiveness 12       ARTICLE XXII. REINSTATEMENT 13       Section 22.1
Reinstatement 13       ARTICLE XXIII. SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL 13   Section 23.1 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL 13    
  ARTICLE XXIV. GOVERNING LAW 14       Section 24.1 GOVERNING LAW 14

 

 ii 

 

 

PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT (this “Agreement”), dated as of April 25, 2016, is made by
MANHATTAN BRIDGE CAPITAL, INC., a New York corporation (“MBC”), to WORLDWIDE
STOCK TRANSFER, LLC, as Indenture Trustee under the Indenture hereinafter
described (the “Secured Party”), as grantee hereunder.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to that certain Indenture, dated as of April 25, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Indenture”), among MBC Funding II Corp, a New York corporation (the “Issuer”),
MBC and the Secured Party, the Issuer is issuing its 6% Senior Secured Notes due
April 2026 (the “Notes”); and

 

WHEREAS, as a condition precedent to the issuance of the Notes, MBC is executing
and delivering that certain Continuing Guarantee, dated as of April 25, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guarantee”) to the Trustee, for the benefit of itself, the Secured Party and
the Noteholders; and

 

WHEREAS, as a condition precedent to the issuance of the Notes, MBC is required
to execute and deliver this Agreement to the Secured Party to secure MBC’s
obligations under the Guarantee; and

 

WHEREAS, MBC will derive a financial benefit from the issuance of the Notes by
the Issuer, such that it is and will be in MBC’s interest and to its financial
benefit to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, MBC hereby covenants and agrees with the Secured Party as follows:

 

ARTICLE I.
DEFINITIONS

 

Section 1.1           Defined Terms. Unless otherwise defined herein, terms
defined in the Indenture and used herein shall have the meanings given to them
in the Indenture, except that the following terms shall have the specified
meanings:

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Collateral” has the meaning set forth in Section 2.1.

 

“MBC” has the meaning set forth in the preamble of this Agreement.

 

“Equity Interests” means shares of capital stock or other equity ownership
interests in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any such equity interest, but excluding
debt securities convertible or exchangeable into any such equity interest.

 

 
 

 

“Indemnitee” has the meaning set forth in Section 18.1.

 

“Indenture” has the meaning set forth in the recitals to this Agreement.

 

“Issuer” has the meaning set forth in the recitals to this Agreement.

 

“Notes” has the meaning set forth in the recitals to this Agreement.

 

“Pledged Equity” has the meaning set forth in Section 2.1(a).

 

“Secured Obligations” has the meaning set forth in Section 2.1.

 

“Secured Party” has the meaning set forth in the preamble of this Agreement.

 

“Voting Notice” has the meaning set forth in Section 6.3.

 

Section 1.2           Other Definitional Provisions.

 

(a)           Each term defined in the singular form in Section 1.1 or elsewhere
in this Agreement shall mean the plural thereof when the plural form of such
term is used in this Agreement or any certificate, report or other document made
or delivered pursuant hereto, and each term defined in the plural form in
Section 1.1 or elsewhere in this Agreement shall mean the singular thereof when
the singular form of such term is used herein or therein. Words of the
masculine, feminine or neuter gender shall mean and include the correlative
words of other genders.

 

(b)           The words “hereof, “herein”, “hereunder” and similar terms when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Article and Section references
herein are references to Articles and Sections to this Agreement unless
otherwise specified.

 

(c)           The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without limitation”.

 

Section 1.3           Other Terms. Unless otherwise defined herein or in the
Indenture, or unless the context otherwise requires, all terms used herein that
are defined in the UCC shall have the meanings therein stated.

 

Section 1.4           Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
a later specified date, the word “from” means “from and including” and each of
the words “to” and “until” means “to but excluding”.

 

ARTICLE II.
PLEDGE

 

Section 2.1           Pledge. As security for the payment and performance when
due of the obligations of MBC under the Guarantee (the “Secured Obligations”),
MBC hereby pledges, grants, assigns, hypothecates, transfers and delivers to the
Secured Party, for the benefit of itself and the Noteholders, a continuing first
priority security interest in all of MBC’s right, title and interest in, to and
under the following property, whether now owned or hereafter acquired (the
“Collateral”):

 

(a)           all of MBC’s Equity Interests in the Issuer, whether now owned or
acquired in the future (the “Pledged Equity”);

 



 2 

 

 

(b)           all certificates, agreements or other instruments, if any,
representing the Pledged Equity;

 

(c)           all dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for all or any part of the Pledged Equity; and

 

(d)           all proceeds of any of the foregoing (including, without
limitation, proceeds constituting any property of the types described above).

 

ARTICLE III.
DELIVERY OF COLLATERAL

 

Section 3.1           Delivery of Collateral. Contemporaneously with the
execution of this Agreement, MBC shall deliver or cause to be delivered to the
Secured Party, to the extent not previously delivered, (a) any and all
certificates and other instruments evidencing the Pledged Equity then held in
the form of certificates or other instruments by MBC, together with undated
stock powers or assignments of such certificates duly executed and signed in
blank, (b) any and all certificates or other instruments or documents
representing any of the Collateral then held by MBC and (c) all other property
comprising part of the Collateral then held in the form of certificates or other
instruments by MBC with proper instruments of assignment duly executed and such
other instruments or documents as the Secured Party may reasonably request to
effect the purposes contemplated hereby.

 

Section 3.2           Recording of Encumbrance. MBC shall record the security
interest of the Secured Party on its records at its principal office within two
(2) Business Days after the date hereof and provide to the Secured Party written
confirmation that such security interest has been recorded and that there are no
other liens, security interests or other encumbrances on its records with
respect to the Collateral.

 

Section 3.3           Equity Interests. If MBC shall become entitled to receive
or shall receive, in respect of the Pledged Equity, any Equity Interests,
options, warrants, rights or other similar property, including, without
limitation, any certificate representing any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital (whether
as an addition to, in substitution of or in exchange for such Pledged Equity or
otherwise), MBC agrees:

 

(a)           to accept the same as the agent of the Secured Party;

 

(b)           to hold the same in trust on behalf of and for the benefit of the
Secured Party; and

 

 3 

 

 

(c)           to deliver any and all certificates or instruments evidencing the
same to the Secured Party on or before the close of business on the second (2nd)
Business Day following the receipt thereof by MBC, in the exact form received,
with undated stock powers or assignment of such certificate or instruments duly
executed in blank, to be held by the Secured Party, subject to the terms of this
Agreement, as additional Collateral.

 

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES

 

Section 4.1           Representations and Warranties. MBC represents and
warrants as follows:

 

(a)           MBC is a corporation duly created and validly existing in good
standing under the laws of the State of New York and has full power, authority
and legal right to execute and deliver this Agreement and the other Transaction
Documents to which MBC is a party, and to perform its obligations hereunder and
thereunder.

 

(b)           The execution and delivery by MBC of this Agreement and the other
Transaction Documents to which MBC is a party, and the performance by MBC of its
obligations hereunder and thereunder, has been duly and validly authorized and
will not violate the organizational documents of MBC, nor will such execution,
delivery or performance require the authorization, consent or approval of, the
giving of notice to, the filing or registration with, or the taking of any other
action by, any arbitrator, court or other Governmental Authority (other than the
SEC) or conflict with, or result in a breach or violation of, any provision of
any law or regulation governing MBC or any order, writ, judgment or decree of
any arbitrator, court or other Governmental Authority applicable to MBC or any
of its assets, any indenture, mortgage, deed of trust, partnership agreement or
other agreement or instrument to which MBC is a party or by which MBC or all or
any portion of its assets is bound, which breach or violation would materially
adversely affect either the ability of MBC to perform its obligations under this
Agreement and such other Transaction Documents or the financial condition of
MBC.

 

(c)           This Agreement and the other Transaction Documents have been duly
executed and delivered by MBC and constitute valid, legal and binding
obligations of MBC, enforceable against MBC in accordance with the terms hereof,
subject to (i) applicable bankruptcy, insolvency, reorganization, moratorium and
other laws affecting the enforcement of creditors’ rights generally and (ii)
general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law.

 

(d)           MBC is not: (i) an “investment company” or a company “controlled”
by an “investment company,” within the meaning of the 1940 Act; (ii) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (iii) subject to any
other federal or state law or regulation which prevents MBC from entering into
this Agreement.

 

(e)           There are no Proceedings at law or in equity or by or before any
government authority, arbitral tribunal or other body now pending against MBC
or, to the best knowledge of MBC, threatened against MBC which questions the
validity or legality of or seeks damages in connection with this Agreement or
the other Transaction Documents to which MBC is a party or which seeks to
prevent the consummation of any of the transactions contemplated by this
Agreement or such other Transaction Documents.

 



 4 

 

 

(f)           It is in MBC’s direct interest to assist the Issuer in issuing the
Notes because MBC has a direct investment in or business relationship with the
Issuer.

 

(g)           The Pledged Equity is validly issued, fully paid for and
non-assessable and is registered in the name of MBC.

 

(h)           MBC is pledging hereunder all of MBC’s interest and ownership in
the Issuer and Issuer has not issued any of other equity securities or any debt
securities convertible into equity securities in the Issuer. MBC is the sole
legal and beneficial owner of the Collateral free and clear of any liens,
security interests or other encumbrances, other than the security interest
created pursuant to this Agreement. No security agreement, financing statement
or other public notice with respect to all or any part of the Collateral is on
file or of record in any public office, except such as may have been filed in
favor of the Secured Party pursuant to this Agreement.

 

(i)           No consent of any other party (including, without limitation,
shareholders, directors or creditors of MBC) and no government approval is
required which has not been obtained (i) for the pledge by MBC of the Collateral
pursuant to this Agreement or (ii) for the exercise by the Secured Party of the
rights provided for in this Agreement or the remedies in respect of the
Collateral pursuant to this Agreement (except as may be required (1) in
connection with any disposition of all or any part of the Collateral under any
laws affecting the offering and sale of securities generally, and (2) under
applicable federal and state laws, rules and regulations and applicable
interpretations thereof providing for the supervision or regulation of the
banking or trust businesses generally and applicable to the Secured Party.

 

(j)           The execution and delivery of this Agreement concurrently with the
delivery to the Secured Party of the certificates and other items contemplated
by Section 3.1 and the taking of the actions described in Section 3.3 constitute
“control” of the Pledged Equity described in Section 8-106(b) of the UCC and
create a valid security interest in the Collateral securing the Secured
Obligations, and MBC has done such other acts, if any, reasonably requested by
the Secured Party to perfect the security interest in the Collateral granted
hereunder.

 

(k)           MBC has not sold, transferred, pledged or granted any option or
security interest in or otherwise hypothecated the Collateral in any manner
whatsoever, except for the security interest granted to the Secured Party
hereby; the Collateral is pledged hereby free and clear of any liens, security
interests, encumbrances, claims, attachments, pledges, restrictions, legends,
and options of every kind, nature and description and whether voluntary or
involuntary; and, so long as any portion of the Obligations remain unpaid, MBC
will not sell, transfer, pledge or grant any lien, security interest,
encumbrances or option in or with respect to the Collateral or otherwise create
or permit to exist any lien upon or with respect to the Collateral without the
consent of the Secured Party and will do all other acts which may be reasonably
necessary to protect the Collateral against the rights, claims, liens or other
security interests of third persons.

 



 5 

 



 

ARTICLE V.
SUPPLEMENTS; FURTHER ASSURANCES

 

Section 5.1           Supplements. MBC agrees that, at any time and from time to
time, at MBC’s expense and upon the Secured Party’s reasonable request, MBC will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable in the reasonable discretion
of the Secured Party, in order to perfect the security interest in the
Collateral and to carry out the provisions of this Agreement or to enable the
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Collateral.

 

Section 5.2           Further Assurances. If MBC fails to perform any agreement
contained herein after receipt of a written request to do so from the Secured
Party, the Secured Party may itself perform, or cause performance of, such
agreement, in which case the reasonable expenses of the Secured Party, including
the fees and expenses of its counsel, incurred in connection therewith shall be
payable by MBC under Section 11.1.

 

ARTICLE VI.
COVENANTS

 

Section 6.1           No Encumbrances. MBC shall not (a) sell or otherwise
dispose of the Collateral or any interest therein or (b) enter into, create,
incur, assume, suffer or permit to exist any lien, security interest or other
encumbrance on or with respect to the Collateral, now owned or hereafter
acquired or any interest therein or any income or profits therefrom, or file or
permit the filing of, or permit to remain in effect any financing statement or
other similar notice of any lien, security interest or other encumbrance with
respect to the Collateral

 

Section 6.2           Notices. MBC shall promptly give the Secured Party copies
of all notices and other communications received by MBC with respect to any
Collateral registered in the name of MBC.

 

Section 6.3           Dividend/Distribution Rights/Voting Power. Unless and
until an Event of Default shall have occurred, MBC shall be entitled to receive
all dividends and/or distributions paid on the Pledged Equity and to exercise
all voting powers in all organizational matters pertaining to the Collateral for
any purpose not inconsistent with, or in violation of, the provisions of the
Indenture or the other Transaction Documents. Notwithstanding the foregoing,
upon the occurrence and during the continuance of an Event of Default, the
Secured Party may, in its sole discretion, deliver to MBC a written notice (such
notice, a “Voting Notice”), whereupon the Secured Party shall have the sole and
exclusive right to exercise all voting rights with respect to the Collateral,
and MBC shall take all such steps as may be necessary to effectuate such rights
until the Secured Party notifies MBC in writing of the revocation of such Voting
Notice. Upon the delivery of a Voting Notice to MBC and until such time, if any,
as such Voting Notice is revoked, MBC shall have no further rights to and shall
not exercise voting powers or other ownership and/or management rights with
respect to the Collateral and all such rights shall be thereafter exercisable
only by the Secured Party (regardless of whether the Secured Party shall have
taken title to the Collateral and/or otherwise exercised any of its rights and
remedies with respect to the Collateral and even prior to any such exercise).

 



 6 

 

 

Section 6.4           Equity Interests. MBC agrees that it will not accept any
Equity Interests or other equity ownership interests, any rights or options to
acquire any Equity Interests or other equity ownership interests or other
securities, each in addition to or in substitution for the Collateral, without
prior written consent of the Secured Party.

 

Section 6.5           Legal Subsistence. MBC shall preserve and maintain (a) its
legal subsistence as a corporation in good standing under the laws of the State
of New York and (b) its qualification to do business in every jurisdiction where
the ownership of its properties and the nature of its business require them to
be so qualified and where the failure to be so qualified would have a material
adverse effect on the security interest created by this Agreement.

 

Section 6.6           Compliance with Laws. MBC shall comply in all material
respects with all laws, and obtain, maintain and comply with all government
approvals as shall now or hereafter be necessary under applicable law, rule, or
regulation, in each case, in connection with the making and performance by MBC
of any provision of this Agreement.

 

Section 6.7           Taxes. MBC shall pay and discharge all taxes, assessments
and governmental charges or levies imposed on it or on its incomes or profits or
on any of its properties prior to the date on which penalties attach thereto,
and all lawful claims that, if unpaid, could reasonably be expected to become a
lien or other encumbrance upon the Collateral, unless such matters are being
challenged by MBC in good faith. MBC will promptly pay or cause to be paid any
valid, final judgment enforcing any such tax, assessment, charge, levy or claim
and cause the same to be satisfied of record.

 

Section 6.8           Modifications. MBC shall not, without the prior written
consent of the Secured Party, agree to or permit any amendment, supplement or
modification of, or waiver with respect to, any of the provisions of any of the
organizational documents of the Issuer, if any such amendment, supplement,
modification or waiver would result in a material adverse change in the value of
the Collateral or the rights of the Secured Party.

 

ARTICLE VII.

SECURED PARTY APPOINTED ATTORNEY-IN-FACT

 

Section 7.1           Secured Party Appointed Attorney-In-Fact. MBC hereby
appoints the Secured Party, or any Person (including any officer or agent) whom
the Secured Party may designate, as MBC’s true and lawful attorney-in-fact, with
full irrevocable power and authority in the place and stead of MBC and in the
name of MBC or in its own name, at MBC’s cost and expense, from time to time in
the Secured Party’s reasonable discretion to take any action and to execute any
instrument which the Secured Party may reasonably deem necessary or advisable to
enforce its rights under this Agreement, including, without limitation,
authority to receive, endorse and collect all instruments made payable to MBC
representing any distribution, interest payment or other payment in respect of
the Collateral or any part thereof and to give full discharge for the same;
provided, however, that the Secured Party will not exercise its powers under
this Section 7.1 unless an Event of Default has occurred and is continuing and
unless so instructed pursuant to the Indenture.

 



 7 

 



 

ARTICLE VIII.
REASONABLE CARE

 

Section 8.1           Reasonable Care. The Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equivalent
to that which the Secured Party accords its own property of the type of which
the Collateral consists, it being understood that the Secured Party shall have
no responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not the Secured Party has or is deemed to have knowledge
of such matters, or (b) taking any necessary steps to preserve rights against
any parties with respect to any Collateral absent its gross negligence or
willful misconduct.

 

ARTICLE IX.
NO LIABILITY

 

Section 9.1           No Liability. Neither the Secured Party nor any of its
directors, officers, employees or agents shall be deemed to have assumed any of
the liabilities or obligations of MBC as a result of the pledge and security
interest granted under or pursuant to this Agreement. In the absence of gross
negligence or willful misconduct, the Secured Party or any of its directors,
officers, employees or agents shall not be liable for any failure to collect or
realize upon the Secured Obligations or any collateral security or guarantee
therefor, or any part thereof, or for any delay in so doing nor shall it be
under any obligation to take any action whatsoever with regard thereto.

 

ARTICLE X.

REMEDIES UPON EVENT OF DEFAULT

 

Section 10.1           Remedies Upon Event of Default. If an Event of Default
shall have occurred and be continuing:

 

(a)           The Secured Party may exercise the power of attorney described in
Section 7.1 with respect to the Collateral and any of the certificates or other
instruments delivered pursuant to Section 3.1.

 



 8 

 

 

(b)           The Secured Party may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the UCC
then in effect in any applicable jurisdiction, and the Secured Party may also in
its sole discretion, without notice except as specified below or except as
required by mandatory provisions of law, sell the Collateral or any part thereof
in one or more parcels at public or private sale or at any of the Secured
Party’s offices or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and upon such other terms as the Secured Party may
reasonably deem commercially reasonable, irrespective of the impact of any such
sales on the market price of the Collateral at any such sale. Each purchaser at
any such sale shall hold the property, sold absolutely, free from any claim or
right on the part of MBC, and MBC hereby waives (to the extent permitted by law)
all rights of redemption, stay and/or appraisal which it now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted. MBC agrees that, to the extent notice of sale shall be
required by law, at least ten (10) Business Days’ notice to MBC of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Secured Party shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Secured Party may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. The Secured Party shall incur no liability as a result of the sale of
the Collateral, or any part thereof, at any public or private sale. MBC hereby
waives any claims against the Secured Party arising by reason of the fact that
the price at which any Collateral may have been sold at such a private sale was
less than the price which might have been obtained at a public sale, even if the
Secured Party accepts the first offer received and does not offer such
Collateral to more than one offeree.

 

(c)           MBC recognizes that the Secured Party may elect in its sole
discretion to sell all or a part of the Collateral to one or more purchasers in
privately negotiated transactions in which the purchasers will be obligated to
agree, among other things, to acquire the Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. MBC
acknowledges that any such private sales may be at prices and on terms less
favorable than those obtainable through a public sale (including, without
limitation, a public offering made pursuant to a registration statement under
the 1933 Act), and MBC and the Secured Party agree that the Secured Party has no
obligation to engage in public sales or to delay the sale of any Collateral to
permit the issuer thereof to register the Collateral in connection with a public
sale requiring registration under the 1933 Act.

 

(d)           Any cash held by the Secured Party as Collateral and all cash
proceeds received by the Secured Party in respect of any sale of, collection
from or other realization upon all or any part of the Collateral shall, as soon
as reasonably practicable, be applied (after payment of any amounts payable to
the Secured Party pursuant to Section 11.1) by the Secured Party, first, to the
payment of the costs and expenses of such sale, collection or other realization,
if any, including reasonable out-of-pocket costs and expenses of the Secured
Party (including the reasonable fees and out-of-pocket expenses of its counsel),
and all reasonable expenses, liabilities and advances made or incurred by the
Secured Party in connection therewith, second, to the payment of the Secured
Obligations in accordance with the terms of the Indenture and, third, all
remaining amounts shall promptly be paid to MBC or its successors or assigns.

 

 9 

 

 

ARTICLE XI.
EXPENSES

 

Section 11.1           Expenses. MBC will upon demand pay to the Secured Party
the amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and the Secured Party, and any
transfer taxes, in each case payable upon sale of the Collateral, which the
Secured Party may incur in connection with (a) the custody or preservation of,
or the sale of, collection from or other realization upon, any of the Collateral
pursuant to the exercise or enforcement of any of the rights of the Secured
Party hereunder or (b) the failure by MBC to perform or observe any of the
provisions hereof. Any amount payable by MBC pursuant to this Section 11.1 shall
be payable upon demand and shall constitute Secured Obligations secured hereby.

 

ARTICLE XII.
NO WAIVER

 

Section 12.1           No Waiver. No failure or delay on the part of the Secured
Party to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Secured Party of any
right, power or remedy preclude any additional exercise by the Secured Party of
such right, power or remedy. The remedies herein provided are to the fullest
extent permitted by law cumulative and are not exclusive of any remedies
provided by law. No notice to or demand on MBC in any case shall entitle MBC to
any other or further notice or demand in similar or other circumstances.

 

ARTICLE XIII.
AMENDMENTS

 

Section 13.1           Amendments. No waiver, amendment, modification or
termination of any provision of this Agreement, or consent to any departure by
MBC therefrom, shall in any event be effective without the written concurrence
of the Secured Party, and none of the Collateral shall be released without the
written consent of the Secured Party. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

ARTICLE XIV.
RELEASE; TERMINATION

 

Section 14.1           Release; Termination. Upon payment and performance in
full of the Secured Obligations, this Agreement shall terminate, and the Secured
Party (a) shall promptly deliver to MBC any remaining Collateral and money
received in respect thereof, and all documents, agreements or instruments
representing the Collateral held by the Secured Party prior to such termination,
and (b) upon request by MBC, shall promptly deliver to MBC and file or record,
at MBC’s expense, all such documentation (including UCC termination statements)
necessary to release the liens on the Collateral, such documentation to be
prepared by MBC and delivered to the Secured Party. If the Secured Party fails
to promptly deliver or file or record the UCC termination statements referred to
in, and in accordance with, clause (b) in the immediately preceding sentence,
then MBC may file or record such UCC termination statements.

 

 10 

 

 

ARTICLE XV.
NOTICES

 

Section 15.1           Notices. Any communication provided for or permitted
hereunder shall be in writing and, unless otherwise expressly provided herein,
shall be deemed to have been duly given if delivered by courier or mailed by
first class mail, postage prepaid, or if transmitted by facsimile and confirmed
in a writing delivered or mailed as aforesaid, to: (a) in the case of MBC,
Manhattan Bridge Capital, Inc., 60 Cutter Mill Road, Suite 205, Great Neck, New
York 11021, Attention: Assaf Ran and (b) in the case of Secured Party, Worldwide
Stock Transfer, LLC, One University Plaza, Suite 505, Hackensack, New Jersey
07601, Attention: Jonathan Gellis, facsimile number: (201) 755-2597; or at such
other address as may be substituted by notice given as herein provided.

 

ARTICLE XVI.
CONTINUING SECURITY INTEREST

 

Section 16.1           Continuing Security Interest. This Agreement shall create
a continuing lien and security interest in the Collateral until the release
thereof pursuant to Section 14.1. This Agreement shall accrued to the benefit of
an successor Indenture Trustee appointed as such in accordance with the
Indenture, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to the Secured Party herein or otherwise.

 

ARTICLE XVII.
SECURITY INTEREST ABSOLUTE

 

Section 17.1           Security Interest Absolute. All rights of the Secured
Party and security interests hereunder, and all obligations of MBC hereunder,
shall be absolute and unconditional irrespective of:

 

(a)           any lack of validity or enforceability of any of the Transaction
Documents or any other agreement or instrument relating thereto;

 

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Transaction Documents or any
other agreement or instrument relating thereto;

 

(c)           any exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to any departure from any
guaranty, for all or any of the Secured Obligations; or

 

(d)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of, MBC.

 

 11 

 

 

ARTICLE XVIII.
INDEMNITY

 

Section 18.1           Indemnity. MBC agrees to indemnify, reimburse and hold
the Secured Party and its officers, directors, employees and agents (each, an
“Indemnitee” and, collectively, the “Indemnitees”) harmless from any and all
liabilities, obligations, damages, injuries, penalties, claims, demands,
actions, suits, judgments and any and all costs and expenses (including
attorneys’ fees and disbursements) of whatsoever kind and nature imposed on,
asserted against or incurred by any of the Indemnitees in connection with (a)
the custody or preservation of, or the sale of, collection from or other
realization upon, any of the Collateral pursuant to the exercise or enforcement
of any of the rights of the Secured Party hereunder or (b) the failure by MBC to
perform or observe any of the provisions hereof, excluding those arising out of
the gross negligence or willful misconduct of any Indemnitee. Each Indemnitee
agrees to use its best efforts to promptly notify MBC of any assertion of any
such liability, damage, injury, penalty, claim, demand, action, judgment or suit
of which such Indemnitee has knowledge.

 

ARTICLE XIX.
OBLIGATIONS SECURED BY COLLATERAL

 

Section 19.1           Obligations Secured by Collateral. Any amounts paid by
any Indemnitee as to which such Indemnitee has the right to reimbursement, and
any amounts paid by the Secured Party in preservation of any of its rights or
interest in the Collateral, shall constitute Secured Obligations secured by the
Collateral.

 

ARTICLE XX.
SEVERABILITY

 

Section 20.1           Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Where provisions of any
law or regulation resulting in such prohibition or unenforceability may be
waived, they are hereby waived by the parties hereto to the full extent
permitted by law so that this Agreement shall be deemed a valid, binding
agreement in accordance with its terms.

 

ARTICLE XXI.
COUNTERPARTS; EFFECTIVENESS

 

Section 21.1           Counterparts; Effectiveness. This Agreement and any
amendments, waivers, consents or supplements may be executed in counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
This Agreement shall become effective upon the execution and delivery of a
counterpart hereof by each of the parties hereto.

 

 12 

 

 

ARTICLE XXII.
REINSTATEMENT

 

Section 22.1           Reinstatement. This Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time any amount
received by the Secured Party hereunder or pursuant hereto is rescinded or must
otherwise be restored or returned by the Secured Party, as the case may be, upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of MBC or
upon the appointment of any intervenor or conservator of, or trustee or similar
official for, MBC or any substantial part of its assets, or upon the entry of an
order by a bankruptcy court avoiding the payment of such amount, or otherwise,
all as though such payments had not been made.

 

ARTICLE XXIII. 

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

 

Section 23.1           SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

 

(a)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY DOCUMENT RELATED HERETO MAY BE BROUGHT IN THE COURTS OF THE BOROUGH OF
MANHATTAN, THE CITY OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND EACH OF MBC AND SECURED PARTY HEREBY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH OF MBC AND THE SECURED
PARTY HEREBY IRREVOCABLY WAIVE TRIAL BY JURY AND ANY OBJECTION, INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

 

(b)           EACH OF MBC AND SECURED PARTY IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE SENDING OF COPIES THEREOF BY FEDERAL EXPRESS OR OTHER OVERNIGHT COURIER
COMPANY, TO MBC AT ITS ADDRESS SPECIFIED BY SECTION 15.1, SUCH SERVICE TO BECOME
EFFECTIVE FOUR DAYS AFTER DELIVERY TO SUCH COURIER COMPANY.

 

(c)           NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE SECURED PARTY TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST MBC IN ANY OTHER JURISDICTION.

 

 13 

 

 

ARTICLE XXIV.
GOVERNING LAW

  

Section 24.1           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER
THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS, EXCEPT TO THE EXTENT THE VALIDITY OR PERFECTION OF THE SECURITY
INTEREST HEREUNDER, OR THE REMEDIES HEREUNDER, ARE GOVERNED BY THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 14 

 

 

IN WITNESS WHEREOF, MBC and the Secured Party have caused this Agreement to be
duly executed and delivered by their officers thereunto duly authorized as of
the date first above written.

 

  MANHATTAN BRIDGE CAPITAL, INC.               By: /s/ Assaf Ran       Assaf Ran
    Chief Executive Officer               WORLDWIDE STOCK TRANSFER, LLC,   not
in its individual capacity but solely as Indenture Trustee               By: /s/
Yonah J. Kopstick       Name: Yonah J. Kopstick     Title: SVP

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to the Pledge Agreement





 

